Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155428-9(71)                                                                                            David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  KATIE BARKER, Personal Representative                                                                   Kurtis T. Wilder,
                                                                                                                      Justices
  of the Estate of PERRY PACE,
                 Plaintiff-Appellee,
                                                                     SC: 155428
  v                                                                  COA: 328584
                                                                     Genesee CC: 13-100524-NH
  HURLEY MEDICAL CENTER, DR. JOHN DOE,
  DENIKA LLOYD, NURSE 1 JANE DOE,
  NURSE 2 JANE DOE, and NURSE 3 JANE DOE,
            Defendants,
  and
  DR. PATRICK HAWLEY,
             Defendant-Appellant.
  ___________________________________________
  KATIE BARKER, Personal Representative
  of the Estate of PERRY PACE,
                 Plaintiff-Appellee,
                                                                     SC: 155429
  v                                                                  COA: 328997
                                                                     Ct of Claims: 13-000072-MH
  THE BOARD OF REGENTS OF THE
  UNIVERSITY OF MICHIGAN, d/b/a
  UNIVERSITY OF MICHIGAN HEALTH
  CENTER, d/b/a UNIVERSITY OF MICHIGAN
  HOSPITAL,
             Defendant-Appellant.
  ___________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on June 27, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 30, 2017
                                                                               Clerk